UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          APR 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
DORIAN CARTER,                                 No. 20-55952

                Plaintiff-Appellee,            D.C. No. 2:19-cv-03217-MWF-E
                                               Central District of California,
 v.                                            Los Angeles

NATHALEE EVANS, as Claimant to Status ORDER
of Trustee of the Declaration Establishing the
Eugenia M. Ringgold Living Trust Dated
February 28, 1997 and to status as Executor
of the State of Eugenia M. Ringgold,

                Defendant-Appellant,

and

TRACY SHEEN,

                Defendant.

Before:       WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      The panel has voted to deny the petition for panel rehearing.

      The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. See Fed. R.

App. P. 35.

      Evans’s petition for panel rehearing and petition for rehearing en banc

(Docket Entry No. 33) are denied.

      The previous disposition, filed on December 21, 2021, is withdrawn. A new
disposition will be filed concurrently with this order.

      No further filings will be entertained in this closed case.




                                          2                         20-55952
                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DORIAN CARTER,                                  No. 20-55952

                Plaintiff-Appellee,             D.C. No. 2:19-cv-03217-MWF-E

 v.
                                                MEMORANDUM*
NATHALEE EVANS, as Claimant to Status
of Trustee of the Declaration Establishing
the Eugenia M. Ringgold Living Trust Dated
February 28, 1997 and to status as Executor
of the State of Eugenia M. Ringgold,

                Defendant-Appellant,

and

TRACY SHEEN,

                Defendant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Nathalee Evans appeals from the district court’s order remanding her case to

California Superior Court for lack of subject matter jurisdiction. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s decision

to remand a removed case. Patel v. Del Taco, Inc., 446 F.3d 996, 998 (9th Cir.

2006). We may affirm on any basis supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly remanded Evans’s action to state court for lack of

subject matter jurisdiction because Evans failed to establish either federal question

or diversity jurisdiction, Evans failed to show that the state court could not enforce

her rights, and Evans has not identified a California statute or constitutional

provision that purports to command the state court to ignore her federal civil rights.

See 28 U.S.C. §§ 1331, 1332, 1443; Arbaugh v. Y&H Corp., 546 U.S. 500, 513

(2006) (requirements of federal question and diversity jurisdiction); Patel, 446

F.3d at 998-99 (two-part test for removal under 28 U.S.C. § 1443(1)); see also BP

P.L.C. v. Mayor & City Council of Baltimore, 141 S. Ct. 1532, 1538 (2021) (when

28 U.S.C. § 1443 is one ground for removal, § 1447(d) permits appellate review of

a district court’s entire remand order).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           2                                      20-55952
Evans’s request for judicial notice (Docket Entry No. 14) is denied.

AFFIRMED.




                                   3                                   20-55952